Title: Honoré Julien to Thomas Jefferson, 14 October 1818
From: Julien, Honoré
To: Jefferson, Thomas


          
            
              Monsieur
               washington Octobre Le 14 1818
            
            jais eu Lhoneur de Recevoir votre Letre en Date du 6—justant qui maprend que vous navez pas Recut qui Contient Le fromagé et Les graines que je vous Envoie .…. et en voila La Cause Cest que jesperois vous La faire parvenir par La Ligne des Stages—mais Les Stage najant pas voulut Sen Chargé Cest Ce qui a Causé Le Retard—jais prié une personne qui Etoit a washington et qui Demeure a Richmond de vouloir Bien Se chargé de La Boite Esperant quell vous parviendrois plutot mais jais Recus une Letre de cette personne en date du 5o—  qui me Dit quil na pas Encore trouvé Les mojens de vous La faire parvenir
            cest avec peine que japrend que vous avez Eté indispose mais jespere que La presente vous trouvera parfaitmentR—en Bonne Santé—Cest Ce que je Desire—: et Suis avec Respect et Consideration
            honoré julien
          
          
            Mr Brunet Confectioner near the New theatre Richmond took Charge of the Box—and if you have not Received it—you might perhaps—find Some opportunity to have it Conveyed to you
            
              h. j.
            
          
          
          Editors’ Translation
          
            
              
                Sir
                 Washington October 14, 1818
              
              I had the honor of receiving your letter dated the 6th, informing me that you have not received the cheese and seeds that I sent you .…. The reason is that I hoped to have them delivered to you by the stage line, but the stage would not take charge of it. That caused the delay. I asked a person who was in Washington and who lives in Richmond to be kind enough to take the box, hoping that it would reach you sooner, but I received a letter dated the 5th from that person telling me that he had not yet found a way to have it delivered to you
              I am sad to learn that you have been ill, but I hope that the present letter will find you in perfect health. This is my wish, and I am with respect and consideration
              honoré julien
            
            
              Mr Brunet Confectioner near the New theatre Richmond took Charge of the Box—and if you have not Received it—you might perhaps—find Some opportunity to have it Conveyed to you
              
                h. j.
              
            
          
        